DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-3
a gas supply part (part/means for supplying gas) which has been interpreted as a cylinder filled with gas, a pressure adjusting valve, a stop valve, a mass flow controller and the like and equivalents thereto as set forth in the specification, e.g., at para. 70.
an evacuation part (part/means for evacuating) which has been interpreted as a butterfly valve, a conductance valve, a dry pump, a mechanical booster pump, a turbomolecular pump and the like and equivalents thereto as set forth in the specification, e.g., at para. 71.
an electric power supply (part/means for supplying electric power) which has been interpreted as a high frequency power source and equivalents thereto as set forth in the specification, e.g., at para. 72.
a control device (device/means for control) wherein no specific corresponding structure was located in the specification.
	Claim 3
	an electrode interval adjustment part (part/means for adjusting electrode interval) which has been interpreted as a bellows and equivalents thereto as set forth in the specification, e.g., at para. 73.
	a temperature adjustment part (part/means for adjusting temperature) which has been interpreted as a substrate heater and equivalents thereto as set forth in the specification, e.g., at para. 74.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any claim not specifically mentioned is rejected based on its dependence. 
As discussed above, “control device” invokes interpretation under U.S.C. 112(f). However, no reference of “control device” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, any feature capable of the claimed function will be considered readable thereon.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 recites the limitation "the matching box part" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the matching box.
Clarification and/or correction is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0082826 to Guha et al. in view of U.S. Pat. No. 2005/02843370 to Strang.8
In Figs. 1-2, Guha et al. disclose a thin film manufacturing apparatus substantially as claimed and comprising:  a treatment chamber (100); a gas supply part (116), an evacuation part (114); an electric power supply part (112); an electrode interval adjustment part (“a tuning knob” as set forth in para. 101); an arithmetic portion (130) and a control device (124), wherein the gas supply part is configured to supply gas into the treatment chamber, wherein the evacuation part is configured to adjust a pressure in the treatment chamber, wherein the electric power supply is configured to apply voltage between two electrodes (104 and 105) provided in the treatment chamber using a power source, wherein the electrode interval adjustment part is configured to adjust an interval between the two electrodes in the treatment chamber, wherein the arithmetic portion is configured to perform detection of an abnormal state and inference by using a neural network during the thin film formation (see, e.g. paras. 53-55 and 83-85), and the control device is configured to control one or more conditions in accordance with results of the detection and the inference during the thin film formation.
However, Guha et al. fails to disclose the apparatus also including a temperature adjustment part configured to adjust a temperature in the treatment chamber and a matching box part configured to induce AC power effectively and to acquire data during thin film formation.   
Strang disclose a thin film manufacturing apparatus comprising a temperature adjustment part configured to adjust a temperature in the treatment chamber and a matching box configured to induce AC power effectively and to acquire data during thin film formation for the purposes of controlling substrate temperature at elevated or reduced temperatures and improving the transfer of RF power to plasma in the process chamber by reducing reflected power respectively (see, e.g., paras. 27-31).
Thus, it would have been obvious to one of ordinary skill in the art to have provided the apparatus of Guha et al. comprising a temperature adjustment part configured to adjust a temperature in the treatment chamber and a matching box configured to induce AC power effectively and to acquire data during thin film formation in order to control substrate temperature at elevated or reduced temperatures and improve the transfer of RF power to plasma in the process chamber by reducing reflected power respectively as taught by Strang.
With respect to claims 4, 9 and 14:  the neural network is configured to finish learning for performing the detection and learning for the performing the inference in advance based on the one or more set conditions accumulated in a certain period and the date acquired during the film formation under the one or more set conditions (see, e.g. paras. 53-55 and 83-85).
With respect to claims 8 and 13, a deposition treatment using a plasma CVD method is performed in the treatment chamber (see, e.g. paras. 49 and 129).

Claim(s) 5-6, 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Guha et al. as applied to claims 1-4, 8-9 and 13-14 above, and further in view of U.S. Patent Pub. No. 2016/0343452 to Ikeda et al.
Modified Guha et al. disclose the apparatus substantially as claimed and as described above.
However, Guha et al. fail to teach the arithmetic portion comprises a memory, wherein the memory comprises a transistor and a capacitor, and wherein the transistor comprises a metal oxide in a channel formation region and/or the arithmetic portion comprises a semiconductor device , wherein the semiconductor device is configured to perform operation of the neural network, wherein the semiconductor device comprises a memory cell, and wherein a transistor comprising a metal oxide in a channel formation is used in the memory cell.
Ikeda et al. disclose the arithmetic portion configured to be used as a neural network comprises a memory, wherein the memory comprises a transistor and a capacitor, and wherein the transistor comprises a metal oxide in a channel formation region and/or the arithmetic portion comprises a semiconductor device , wherein the semiconductor device is configured to perform operation of the neural network, wherein the semiconductor device comprises a memory cell, and wherein a transistor comprising a metal oxide in a channel formation is used in the memory cell for the purpose of providing an electronic device capable of performing as an artificial neuron network with reduced size and power consumption (see, e.g., abstract and para. 16).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the arithmetic portion configured to be used as a neural network and comprising a memory, wherein the memory comprises a transistor and a capacitor, and wherein the transistor comprises a metal oxide in a channel formation region and/or the arithmetic portion comprises a semiconductor device , wherein the semiconductor device is configured to perform operation of the neural network, wherein the semiconductor device comprises a memory cell, and wherein a transistor comprising a metal oxide in a channel formation is used in the memory cell in modified Guha et al. in order to provide an electronic device capable of performing as an artificial neuron network with reduced size and power consumption  as taught by Ikeda et al.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Guha et al. as applied to claims 1-4, 8-9 and 13-14 above, and further in view of U.S. Patent Pub. No. 2007/0050076 to Yamazaki et al.
Guha et al. disclose the apparatus substantially as claimed and as described above.
However, Guha et al. fail to explicitly disclose the one or more set conditions are selected from a kind and a flow rate or flow rate ratio of a gas, the pressure in the treatment chamber, the voltage applied between the electrodes, a distance between the electrodes, and a substrate temperature, and wherein the data is one or both of a difference between a maximum voltage and a minimum voltage of AC voltage and a potential difference between a coil and earth.  
Yamazaki et al. teach providing controlling one or more set conditions selected from a kind and a flow rate or flow rate ratio of a gas, the pressure in the treatment chamber, the voltage applied between the electrodes, a distance between the electrodes, and a substrate temperature based on minimum and maximum data that may be voltage for the purpose of determining and controlling a process status of a manufacturing apparatus (see, e.g., Fig. 2 and paras. 58-134).
Thus, it would have been obvious to one of ordinary skill in the art at the time the Application was effectively filed to have provided modified Guha et al. controlling one or more set conditions selected from a kind and a flow rate or flow rate ratio of a gas, the pressure in the treatment chamber, the voltage applied between the electrodes, a distance between the electrodes, and a substrate temperature based on minimum and maximum data that may be voltage in order to determine and control a process status of a manufacturing apparatus as taught by Yamazaki et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pubs. No. 2005/0199341 and 2010/0271040 disclose similar thin film plasma processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARLA A MOORE/Primary Examiner, Art Unit 1716